Atkinson, Justice.
The jurisdiction of a justice’s court is fixed by the principal sum claimed in the summons ; and where the summons claims upon a promissory note a principal debt therein stated, and in addition thereto ten per *661cent, for attorney’s fees, both sums constitute a part of a principal debt; and if the amount of the principal debt stated as such in a promissory note be such as that, with the amount of attorney’s fees stipulated and sued for added thereto, the aggregate would exceed one hundred dollars, the justice’s court would be without jurisdiction to render a judgment in the case. The fact that after suit was brought for the principal debt and the attorney’s fees as stipulated in the note, the claim for the latter was abandoned and judgment rendered only for the amount of the principal debt, with intei’est thereon, without attorney’s fees, would not cure the defect resulting from the infirmity in the original suit. The jurisdiction of the court being dependent upon the amount of principal claimed in thé original suit, and not upon the sum for which plaintiff finally obtained a judgment, the recovery of a less sum as expressed in the judgment leaves that judgment nevertheless void. See Almand v. Almand & George, 95 Ga. 204; see also 73 Ga. 240. Judgment reversed.